1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Claims 1-18 are pending.

3.  Applicant’s election without the species of i) homozygous familial hypercholesterolemia (HoFH) and ii) the method not further comprising administering a PCSK9/ ANGPTL4/ ANGPTL8 inhibitor, filed on 02/05/2021, is acknowledged.   

4.  Claims 4-7 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1-3 and 8-14 are under examination as they read on the species of i) homozygous familial hypercholesterolemia (HoFH) and ii) the method not further comprising administering a PCSK9/ANGPTL4/ANGPTL8 inhibitor.
  
6.  Applicant’s IDS, filed 12/19/2019, 03/03/2020, 07/10/2020, 07/10/2020, 11/10/2020, 12/17/2020, 01/29/2021, 01/29/2021, is acknowledged. 
 
7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 8.  Claims 1-3 and 8-10  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims recite “an angiopoietin-like protein 3 (ANGPTL3) inhibitor to the subject” in claim 1, “ANGPTL3 inhibitor”  in claims 8-9, “an antibody or antigen-binding fragment thereof that specifically binds ANGPTL3: in claim 10, as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of preventing or attenuating atherosclerosis diagnosed with HoFH, which results in one or more therapeutic consequences(s) selected from the group consisting of: (a) a reduction in serum total cholesterol (C level., (b) a reduction in serum triglyceride (TG) level, (c) a reduction in serum lower-density lipoprotein (LDL) level, and (d) a reduction in serum very low density lipoprotein (VLDL) level and a reduction in atherosclerotic plaque formation.  The Guidelines for the Examination of Patent rd column).
The specification at [0061] discloses that anti-ANGPTL3 antibodies can be made according to any method of antibody production/isolation known in the art. For example, antibodies for use in the methods of the present invention may be made by hybridoma technologies, by phage display, by yeast display, etc. Antibodies for use in the methods of the present invention may be, e.g., chimeric antibodies, humanized antibodies, or fully human antibodies.
[0062] Methods for generating human antibodies in transgenic mice are known in the art. Any such known methods can be used in the context of the present invention to make human antibodies that specifically bind ANGPTL3.
[0066] In general, the antibodies that can be used in the methods of the present invention possess high affinities, as described above, when measured by binding to antigen either immobilized on solid phase or in solution phase. The mouse constant regions are replaced with desired human constant regions to generate the fully human antibodies of the invention. While the constant region selected may vary according to specific use, high affinity antigen-binding and target specificity characteristics reside in the variable region.
The specification describes the ANGPTL3 inhibitor as any agent (e.g., small molecule ANGPTL3 antagonists, nucleic acid-based inhibitors of ANGPTL3 expression or activity (e.g., siRNA or antisense), peptide-based molecules that specifically interact with ANGPTL3 (e.g., peptibodies), receptor molecules that specifically interact with ANGPTL3, ANGPTL3-binding scaffold molecules (e.g., DARPins, HEAT repeat proteins, ARM repeat proteins, tetratricopeptide repeat proteins, fibronectin-based scaffold constructs, and other scaffolds based on naturally occurring repeat proteins, etc, and anti-ANGPTL3 aptamers or portions thereof or anti-ANGPTL3 antibodies)  which binds to or interacts with human ANGPTL3 and inhibits the normal biological function of ANGPTL3 in vitro or in vivo ( (see [0037]), the specification does not describe the complete structure of an inhibitor that prevents or attenuates atherosclerosis in a subject, (a) reduce serum total cholesterol (TC) level, (b) reduce  serum triglyceride (TG) level, (c) reduce serum low-density lipoprotein (LDL) level, and (d) reduce serum very low density lipoprotein (VLDL) level and results in a reduction in a therosclerotic plaque formation.  Further, the specification does not describe the partial structures, or physical properties, or chemical properties of an ANGPTL3 inhibitor that prevents or attenuates atherosclerosis in a subject, reduces serum TC, TG, LDL, VLDL levels and results in a reduction in a therosclerotic plaque formation.



The specification describes a method of screening ANGPTL3 inhibitors ( [0061]- [0066]), however, there is no information regarding what structural features would likely be associated with such the prevention or attenuation of atherosclerosis in subject.  Thus, the specification does not disclose a correlation between an ANGPTL3 inhibitor for the prevention and attenuation of atherosclerosis in a subject  and the structure of a putative inhibitor. 

The level of skill and knowledge in the art is that there are no known ANGPTL3 inhibitors that reduce serum TC, TG, LDL, VLDL levels and prevent and attenuate atherosclerosis in a subject and no known correlation between any structural component and the ability to reduce serum TC, TG, LDL, VLDL levels.  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any ANGPTL3 inhibitor required to practice the claimed method.  Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed method of using an ANGPTL3 inhibitor that reduce serum TC, TG, LDL, VLDL levels and results in a reduction in atherosclerotic plaque because an inhibitor possessing the desired activity required to practice the method is not adequately described and was not known in the art.

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of ANGPTL3 inhibitors having the claimed functional and therapeutic attributes, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.  

Regarding the claims (claim 10) that are directed generically directed to anti-ANGPTL3 antibodies, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  

     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

 The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to 

In contrast to applicant’s reliance of describe the epitope of the ANGPTL3 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited in items (a)-(d) and having therapeutic properties,  there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-ANGPTL3 antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

The anti- ANGPTL3 antibodies are required to practice the invention.  Besides H4H1276S / evinacumab (having the claimed VH and VL sequences), the specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of ANGPTL3 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti- ANGPTL3 antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti- ANGPTL3 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the 
For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of antibodies to ANGPTL3, including the claimed functional characteristics set forth in Claim 8, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163
The specification at best describes plan for making antibodies that bind ANGPTL3 and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
"When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (fed. Cir. 2005)) (emphasis added). 

"A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus" (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 



Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 


 
9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.  Claims 1-3,  8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/085271 (IDS).

The `271 publication teaches methods, compounds, and compositions for reducing expression of an ANGPTL3 mRNA and protein in an animal. The `271 publication also provided herein are methods, compounds, and compositions for reducing plasma lipids, plasma glucose and atherosclerotic plaques in an animal. Such methods, compounds, and compositions are useful to treat, prevent, delay, or ameliorate any one or more of cardiovascular disease or a symptom thereof (abstract and Examples 6, 9, claims 1-53, see page 59, lines 5-20)).  Administering the compound of the invention results in a reduction of lipid levels, including triglyceride levels, cholesterol levels or a combination thereof (see Table 11).   Administering the compound of the invention can result in reduction in atherosclerotic plaques (page 31, lines 29 to page 32, line 2).  Example 6 of the `271 publication discloses the effect of antisense inhibition of ANGPTL3 (ISIS 233693 (SEQ ID NO: 131, ISIS 233698, SEQ ID NO: 136) in vivo dose-response studies in high-fat fed mice using C57BL/6 mouse strain is reported to be susceptible to hyperlipidemia-induced atherosclerotic plaque formation.

Example 9 shows the Effects of antisense ANGPTL3, ISIS 233693 inhibition  on atherosclerosis in LDLr-/- mice. he effect of ISIS 233693 as an anti-atherosclerotic agent was evaluated in LDL receptor knockout mice fed on a hypercholesterolemic diet; a model used for studying atherosclerosis (Ishibashi et al, J Clin. Invest. 1994 May; 93:1885-93).  The results, presented in Table 18, are reported as a percentage of the total aortic area that contained lesions. As presented, treatment with ISIS 233693 resulted in a significant decrease in aortic lesions and improvement of the atherosclerotic condition.


.


11.  Claims 1-3,  8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandt et al (Atherosclerosis 241 (07/01/2015) e1-e31, abstract EAS-0824, IDS).

Brandt et al teach that in LDLr -/- mice, a model of homozygous familial hypercholesterolemia, potent, dose-dependent reductions of ANGPTL3 using antisense oligonucleodides (ASOs) (ISIS-ANGPTL3RX) were noted with corresponding mean reductions in plasma triglycerides (TG) (up to 80%), total cholesterol (TC) (up to 66%), and reduced atherosclerosis vs. controls.  Brandt et al teach that  ISIS-ANGPTL3Rx represents a unique mechanism to reduce plasma lipids and shows promise in treating elevated cholesterol and TG in patients (abstract).

The reference teachings anticipate the claimed invention.



12.  Claims 1, 3,  8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170037409 A1 (IDS).

The `409 publication teaches and claims methods for treating, preventing, or slowing progression of a disease related to elevated ANGPTL3 such as atherosclerosis in an animal, comprising administering to the animal a compound comprising a modified oligonucleotide consisting of 14 to 30 linked nucleosides and comprising a nucleobase sequence comprising at least 14 contiguous nucleobases complementary to an equal length portion of nucleobases 1140 to 1159 of SEQ ID NO: 1, wherein the nucleobase sequence of the modified oligonucleotide is at least 80% complementary to SEQ ID NO: 1, wherein administration of the compound to the animal treats, prevents or slows the progression of a disease related to elevated ANGPTL3 levels in the animal, wherein the disease is a cardiovascular and/or metabolic disease, disorder or condition, wherein the cardiovascular and/or metabolic disease, disorder or condition is atherosclerosis (see claims 24-27) .  The `409 publication teaches Individuals with homozygous ANGPTL3 loss-of-function mutations present with low levels of all atherogenic plasma lipids and lipoproteins, such as total cholesterol (TC) and TG, low density lipoprotein cholesterol (LDL-C), apoliprotein B (apoB), non-HDL-C, as well as HDL-C [0007].  Examples of cardiovascular diseases or disorders include  atherosclerosis [0052] [0061].   

The `409 publication teaches that the ANGPTL3 specific inhibitor is a modified oligonucleotide consisting of 12 to 30 linked nucleosides and comprising a nucleobase sequence comprising a portion of at least 8 contiguous nucleobases complementary to an equal length portion of nucleobases 1140-1159 of SEQ ID NO: 1, wherein the nucleobase sequence of the modified oligonucleotide is at least 80% complementary to SEQ ID NO: 1 [0012], [0153]- [0158].

Claims 9 is included because the functional properties is considered inherent properties of the administered ANGPTL3 inhibitor in the absence of evidence to the contrary.

The reference teachings anticipate the claimed invention.

13.  Claims 1, 3,  8, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170037124 (IDS).
The `124 publication teaches and claims methods for treating a condition or disease associated with, or characterized in part by, high blood triglyceride levels, or at least one symptom or complication associated with the condition or disease, the method comprising administering the antibody or antigen-binding fragment thereof specific for ANGPTL8 and a second therapeutic agent including anti-ANGPTL3 antibodies (see published claims 14 and 17), or a pharmaceutical composition comprising the antibody or antigen-binding fragment thereof, to a patient in need thereof, such that blood triglyceride levels are lowered or that the condition or disease is mediated, or the at least one symptom or complication associated with the condition or disease is alleviated or reduced in frequency or severity (see claim 11), wherein the condition or disease is a cardiovascular disease or disorder includes atherosclerosis and hypercholesterolemia (published claims 12-13, Example 3). 
 Claims 8-9 are included because the claimed functional properties of the ANGPTL3 inhibiter would be inherent properties of the referenced anti-ANGPTL3 antibodies in the absence of evidence to the contrary.
The reference teachings anticipate the claimed invention.
14.  Claims 1-3 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2012174178 (IDS) as is evidence by Yeadon, JAX Lab, 2018 (IDS).
The `178 publication teaches diseases or disorders treatable by methods improving, ameliorating, inhibiting or preventing, or reducing the rate of occurrence of a disease or condition with anti-hANGPTL3 antibody treatment (e.g., ANGPTL3-mediated diseases or disorders), by removing, inhibiting, reducing, or otherwise interfering with, ANGPTL3 activity. Examples of diseases or disorders treatable by the methods of the invention include hypercholesterolemia, lipodystrophy, lipoatrophy, and the like, which are caused by, for example, decreased LPL activity and/or LPL deficiency, decreased LDL receptor (LDLR) activity and/or LDL receptor deficiency (e.g., homozygous familial hypercholesterolemia with LDLR-/-).  The methods of the invention can also prevent or treat diseases or disorders associated with or resulting from hyperlipidemia, hyper-lipoproteinemia, and/or dyslipidemia, including, but not limited to, cardiovascular diseases or disorders, such as atherosclerosis. [0032] -[0034].  The `178 publication teaches the claimed evinacumab (H4H1276S) comprising the claimed sequences of SEQ ID NO: 2-9 (see published SEQ ID NO:66 and SEQ ID NO: 74, polished claim 6).  Also see published claims 25-35.
Claim 2 is included because while the reference teachings is silence with respect to the atherosclerosis in as subject been diagnosed with HoFH prior to or at the time of initiation of treatment with the ANGPTL3 inhibitor, it is noted that Ldlr-deficient mice are associated several hereditary hyperlipidemic disorders, including familial hypercholesterolemia and type III atherosclerosis. Mice deficient in either Apolipoprotein E (ApoE) or Low density lipoprotein (Ldl) receptor (Ldlr) almost certainly are the two most commonly used mouse models for hyperlipidemia and atherosclerosis research (Yeadon, JAX Lab, 2018).
Claims 8-9 are included because both the prior art and the instant application use the same anti-ANGPTL3 antibody (i.e., evinacumab) to treat the same disease (i.e., atherosclerosis), the claimed functional properties recited in claims 8-9 are considered inherent properties of the evinacumab in the absence of evidence to the contrary.
The reference teachings anticipate the claimed invention.


15.  Claims 1, 3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110243948 (IDS A8) or US Patent 8742075 (IDS).

Since the US 8742075 is the issued patent for the `948 publication, their teachings is considered identical and the `948 publication is used in the rejection.

The `948 publication teaches and claims methods of treating a disorder of lipid metabolism comprising administering to a patient an effective amount of the pharmaceutical composition comprising monoclonal antibody that binds to ANGPTL3 and neutralizes at least one activity of ANGPTL3 (published claims 78 and 94), wherein the disorder of lipid metabolism is selected from hypertriglyceridemia, hypercholesterolemia, diabetes, ischaemic heart disease, obesity, and metabolic syndrome (published claim 95), wherein the "disorders of lipid metabolism" include atherosclerosis, familial combined hyperlipidemia, hypercholesterolemia [0209] [0211].
 Claims 8-9 are included because both the prior art and the instant application use the same anti-ANGPTL3 antibody to treat the same disease (i.e., atherosclerosis), the claimed functional properties recited in claims 8-9 are considered inherent properties in the absence of evidence to the contrary.
The reference teachings anticipate the claimed invention.
16.  Claims 1-3 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130171149 (IDS), as is evidence by Yeadon, JAX Lab, 2018 (IDS).
The `149 publication teaches and claims methods for preventing or treating a disease or disorder which is prevented, ameliorated, improved or inhibited by reduction or inhibition of ANGPTL3 activity, the method comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition comprising human antibody or antigen-binding fragment thereof that specifically binds human angiopoietin-like protein 3 (hANGPTL3) of SEQ ID NO:161 and neutralizes, reduces, or interferes with, at least one activity of hANGPTL3, wherein the antibody or fragment thereof comprises a heavy chain and light chain complementarity determining region (CDR) sequence combination of SEQ ID hypercholesterolemia, a cardiovascular disease or disorder   (published claim 25) such as atherosclerosis (see abstract and [0035]) and e.g., homozygous familial hypercholesterolemia with LDLR-/- [0035].
Claim 3 is included because while the reference teachings is silence with respect to the atherosclerosis in as subject been diagnosed with HoFH prior to or at the time of initiation of treatment with the ANGPTL3 inhibitor, it is noted that Ldlr-deficient mice are associated several hereditary hyperlipidemic disorders, including familial hypercholesterolemia and type III hyperlipidemia, and patients with these conditions have increased susceptibility to atherosclerosis. Mice deficient in either Apolipoprotein E (ApoE) or Low density lipoprotein (Ldl) receptor (Ldlr) almost certainly are the two most commonly used mouse models for hyperlipidemia and atherosclerosis research (Yeadon, JAX Lab, 2018).
Claims 8-9 are included because both the prior art and the instant application use the same anti-ANGPTL3 antibody (i.e., evinacumab) to treat the same disease (i.e., atherosclerosis), the claimed functional properties recited in claims 8-9 are considered inherent properties of the evinacumab in the absence of evidence to the contrary.
Claims 11-14 are included because the `114 publication teaches  SEQ ID NO:74 and SEQ ID NO: 66 comprising the claimed sequences. Evinacumab/H4H1276S  is the claimed sequences, see Fig. 2, Example 1-7. 
The reference teachings anticipate the claimed invention.
 

17.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.  Claims 1-3 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/085271 (IDS) or Brandt et al (Atherosclerosis 241 (07/01/2015) e1-e31, abstract EAS-0824, IDS) each in view of US 20130171149 (IDS) as is evidenced by Yeadon, JAX Lab, 2018.
 
The teachings of the `271 publication and Brandt et al  and Yeadon et al have been discussed, supra.
 The reference teachings differ from the claimed invention only in the recitation that the ANGPTL3 inhibitor is the anti-ANGPTL3 antibody evinacumab in claims 11-14.
cardiovascular diseases, such as atherosclerosis and coronary artery diseases (abstract).  The `149 publication teaches and claims methods for preventing or treating a disease or disorder which is prevented, ameliorated, improved or inhibited by reduction or inhibition of ANGPTL3 activity, the method comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition comprising human antibody or antigen-binding fragment thereof that specifically binds human angiopoietin-like protein 3 (hANGPTL3) of SEQ ID NO:161 and neutralizes, reduces, or interferes with, at least one activity of hANGPTL3, wherein the antibody or fragment thereof comprises a heavy chain and light chain complementarity determining region (CDR) sequence combination of SEQ ID NO:68/70/72/76/78/80, or a heavy chain variable region and a light chain variable region HCVR/LCVR pair comprising published SEQ ID NO:66/74 (corresponding to the claimed CDRS) (see published claims 1-22), further comprising administering to the subject one or more additional therapeutic agents including anti-PCSK9 antibody (see published claim 24), wherein the disease or disorder is selected from the group consisting of hypercholesterolemia, a cardiovascular disease or disorder   (published claim 25) such as atherosclerosis (see abstract and [0035]) and e.g., homozygous familial hypercholesterolemia with LDLR-/- [0035].
While the reference teachings is silence with respect to the atherosclerosis in as subject been diagnosed with HoFH prior to or at the time of initiation of treatment with the ANGPTL3 inhibitor, it is noted that Ldlr-deficient mice are associated several hereditary hyperlipidemic disorders, including familial hypercholesterolemia and type III hyperlipidemia, and patients with these conditions have increased susceptibility to atherosclerosis. Mice deficient in either Apolipoprotein E (ApoE) or Low density lipoprotein (Ldl) receptor (Ldlr) almost certainly are the two most commonly used mouse models for hyperlipidemia and atherosclerosis research (Yeadon, JAX Lab, 2018).
Claims 8-9 are included because both the prior art and the instant application use the same anti-ANGPTL3 antibody (i.e., evinacumab) to treat the same disease (i.e., atherosclerosis), the claimed functional properties recited in claims 8-9 are considered inherent properties of the evinacumab in the absence of evidence to the contrary.
Claims 11-14 are included because the `114 publication teaches  SEQ ID NO:74 and SEQ ID NO: 66 comprising the claimed sequences. Evinacumab/H4H1276S  is the claimed sequences, see Fig. 2, Example 1-7. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

20.  Claims 1-3 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9951127 in view of  Brandt et al (Atherosclerosis 241 (07/01/2015) e1-e31, abstract EAS-0824).

The `127 patent claims methods for preventing or treating a disease or disorder which is prevented, ameliorated, improved or inhibited by reduction or inhibition of ANGPTL3 activity, the method comprising administering to a subject in need thereof a therapeutically effective amount of a pharmaceutical composition comprising an isolated human antibody or antigen-binding fragment thereof that specifically binds human angiopoietin-like protein 3 (hANGPTL3) of SEQ ID NO:161 and neutralizes, reduces, or interferes with at least one activity of hANGPTL3, and a pharmaceutically acceptable carrier, wherein the antibody or antigen-binding fragment comprises a heavy chain complementarity determining region HCDR1/HCDR2/HCDR3 sequence combination comprising SEQ ID NO: 68/70/72; and a light chain complementarity determining region LCDR1/LCDR2/LCDR3 sequence combination  hypertriglyceridemia, wherein the  atherogenic dyslipidemia or HoFM.

The `127 patent claims differ from the claimed invention only in the recitation of preventing or attenuating atherosclerosis in a subject in claim 1, diagnosed with CVD in claim 3 or HoFH in claim 2.

Brandt et al teach that in LDLr -/- mice, a model of homozygous familial hypercholesterolemia, potent, dose-dependent reductions of ANGPTL3 using antisense oligonucleodides (ASOs) (ISIS-ANGPTL3RX) were noted with corresponding mean reductions in plasma triglycerides (TG) (up to 80%), total cholesterol (TC) (up to 66%), and reduced atherosclerosis vs. controls.  Brandt et al teach that  ISIS-ANGPTL3Rx represents a unique mechanism to reduce plasma lipids and shows promise in treating elevated cholesterol and TG in patients (abstract).

Those of skill in the art would have had reason to use the anti-ANGPLT3 antibody of the '127 patent  as a substitute for the treatment taught in Brandt et al  because, like the compounds taught in Brandt , anti-ANGPTL3 antibodies inhibit ANGPTL2 and reduce hypertriglyceridemia, Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

21.  No claim is allowed.

22.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(i) Turner et al.  Treatments for Managing LDL Cholesterol and Their Outcomes. (Clin Ther. Dec. 2015;37:2751–2769).

Turner et al teach that REGN1500 (Regeneron Pharmaceuticals, Tarry-town, New York) is a fully humanized mAb with high-binding afﬁnity to ANGPTL3. In preclinical stud-ies in dyslipidemic mice, administration of REGN1500 was associated with 2.5-fold increased concentrations of post-heparin LPL activity, and statistically signiﬁcant reductions in TGs, total cholesterol, and LDL-C levels up to 53%, 35%, and 45%, respectively, were ob-served after 8 weeks of treatment with REGN1500 compared to controls. Subsequent studies in dyslipi-demic monkeys given either 3 or 10 mg/kg in a single dose again showed robust reductions in TG concentrations of 89% at days 1 and 2 with sustained reductions in TGs maintained for 33 days before returning to baseline concentrations; LDL-C levels did not change, possibly because of a low mean baseline level of 58 mg/dL.91 Currently, REGN1500 is in clinical development with 3 active trials, 2 Phase I SAD and MAD studies, and a proof-of-concept trial to evaluate the safety and efﬁcacy of both single and multiple doses of REGN1500 in patients with HoFH (clinicaltrials.gov identiﬁers NCT01749878, NCT02107872, and NCT02265952, respectively) (pages 2764-2765, bridging ¶).




23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 23, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644